—In a proceeding pursuant to Real Property Tax Law article 7, inter alia, to strike a real property tax assessment from the assessment rolls of the City of Rye for the 1998 tax year, the appeal is from so much of an order of the Supreme Court, Westchester County (Palella, J.), entered August 20, 1999, as denied the petitioner’s motion for summary judgment.
Ordered that the order is affirmed insofar as appealed from, with costs.
The order is affirmed for the reasons stated in Matter of Osborn Mem. Home Assn. v Assessor of City of Rye, 275 AD2d 714 [decided herewith]). Santucci, J. P., S. Miller, Florio and McGinity, JJ., concur.